          Case 1:20-cv-02262-EGS Document 83 Filed 11/01/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA



Richardson, et al.

Plaintiffs,

v.                                                                Case No. 20-cv-2262

Trump, et al.

Defendants.




                                  DEFENDANTS RESPONSE TO
                                 PLAINTIFFS’ PROPOSED ORDER

        During the October 31, 2020 evidentiary hearing, the Court instructed the parties to confer

after the hearing (which ended at around 6:30 p.m.) over a proposed order, to be submitted that

evening, that would include operational and data reporting requirements for USPS. Defendants

received a draft proposed order from Plaintiffs at around 7:20 p.m. Plaintiffs have since filed a

slightly modified Proposed Order with the Court. See ECF No. 82. Upon initial review, the

Proposed Order, as written, requires (or can be read to require) USPS to implement new measures

just two days before the November 2020 election, which would be operationally impractical and

would risk confusion and delays to ballot mail. Thus, USPS respectfully requests that the Court

refrain from entering Plaintiffs’ Proposed Order, and allow USPS to further review its provisions.

USPS anticipates providing its own proposed order by 11:00 a.m. on November 1, 2020, in

advance of the hearing set for the same day.

        The Court should refrain from entering Plaintiffs’ proposed order for several reasons. First,

USPS needs additional time to compare the Proposed Order with the guidance it has already issued
         Case 1:20-cv-02262-EGS Document 83 Filed 11/01/20 Page 2 of 5




to relevant personnel. It appears that the Proposed Order may be textually and operationally

inconsistent with pre-existing guidance. Importantly, the Proposed Order and the relevant pre-

existing guidance documents are written with drastically different levels of specificity, and thus

USPS cannot neatly, and quickly, conduct a side-by-side comparison. Nor can USPS fully

understand and articulate the potential risk of confusion if it issues this guidance to relevant

personnel without coordinating with its Operations experts to determine whether the language

would be understood by the recipients. Pre-existing guidance documents were drafted in

consultation with relevant personnel, and include technical, industry-specific language. Thus,

USPS counsel must consult with USPS employees to better understand this guidance and assess

the degree to which it overlaps with the Proposed Order and the extent of the potential for harm it

could create. If the Court were to enter the Proposed Order before that review and consultation

takes place, it would risk imposing new operational requirements, or material modifications to pre-

existing operational requirements, just two days before the November 2020 election, which would

be impractical and counterproductive. At a minimum, any perceived new obligations on USPS

personnel would create confusion, which would impede rather than promote the expeditious

processing of Election mail.

       If, as Plaintiffs represent, their Proposed Order is intended to simply re-affirm pre-existing

USPS requirements, and impose no new requirements, then it is unclear why any new order is

required. And it is less clear why their request for the Court to enter a new order is “extremely

urgent.” ECF No. 82. Regardless, even if the Proposed Order mirrors pre-existing USPS Policy,

USPS would still have to ensure that any new guidance issued pursuant to the Proposed Order is

consistent with language in pre-existing guidance documents in order to prevent confusion.




                                                 2
          Case 1:20-cv-02262-EGS Document 83 Filed 11/01/20 Page 3 of 5




       Further, contrary to Plaintiffs’ assertion, the Proposed Order is broad and vague, and may

impose entirely new requirements. For example, the proposed order requires USPS to ensure that

all mail identifiable as Election Mail that “arrives at an originating plant is immediately identified,

postmarked, and processed on an expedited basis.” ECF No. 82-1. But how this Election Mail is

“identified” and “expedited” is unclear and arguably imposes new requirements. The Proposed

Order, as drafted, could be read to require the Postal Service to manually sort the mail at the

originating plant to identify ballots. It appears that the USPS process for expediting ballots between

now and the election, however, requires a number of technical steps laid out in existing guidance

documents, including, for example, implementing alterations to the software on its processing

machines to identify ballots based on the addresses for the Boards of Elections. The ballots are

postmarked while being sorted, and once the ballots are extracted through this processing step,

they can bypass further processing, and are therefore expedited for delivery to the Boards of

Election. Manual sortation and postmarking would be much slower and less effective. It is unclear

whether the Proposed Order is consistent with this process.

       Additionally, the Proposed Order requires that “Election Mail that has a destination in a

different District [must be] processed as Express Mail.” ECF No. 82-1. But in some situations, this

might be slower than other delivery methods, particularly if the districts are close in proximity.

And USPS has already directed that the use of Priority Mail Express as an extraordinary measure,

among many others, “is authorized and expected to be executed by local management.” Vote

Forwad v. DeJoy, 20-cv-2405, ECF No. 36-1, at 13 (D.D.C. Oct. 23, 2020). Moreover, the

Extraordinary Resources Memorandum reiterates this message. See Ex. A, at 2. Requiring the use

of the Priority Mail Express network to the exclusion of other potential measures to expedite ballot




                                                  3
          Case 1:20-cv-02262-EGS Document 83 Filed 11/01/20 Page 4 of 5




delivery risks actually slowing down the delivery of the ballot depending on the available channels

for delivery. This is an example of where local discretion can provide a more favorable outcome.

       To support their assertion that the Proposed Order imposes no new requirements, Plaintiffs

rely on October 31, 2020 testimony by USPS officials over current USPS policy. However, oral

testimony, although valuable, may lack the same degree of precision as written representations;

for the latter, parties may carefully draft their language after reviewing and consulting all relevant

materials, whereas for the former, witnesses must provide responses on the spot without having an

opportunity to review necessary documents. Further, USPS does not necessarily recall either of its

witnesses testifying, without reservation, that USPS has necessarily adopted the exact provisions

in the Proposed Order, as currently written. The Court certainly should not issue a new order this

close to the election on the off chance that (i) USPS witnesses did indeed testify that USPS has

already implemented the precise provisions in the Proposed Order, and (ii) this testimony precisely

and accurately reflects the current state of USPS policy. Again, the consequences of imposing new

obligations on USPS could be disastrous.

       Finally, entry of the Proposed Order would be improper because it bears no relationship to

the underlying legal theories in Plaintiffs’ Complaint. “Even when” a “preliminary injunction

[request] is predicated on a complaint, if” it “raises issues different from those presented in the

complaint, the court has no jurisdiction over the motion.” Adair v. England, 193 F. Supp. 2d 196,

200 (D.D.C. 2002). Here, Plaintiffs challenged certain discrete, alleged USPS policy changes, such

as an alleged prohibition on late and extra trips. See, e.g., Am. Compl. ¶ 17. The Complaint makes

no mention of postmarking policies, Express Mail treatment, or delivery standards for Election

Mail with a “destination in the same District.” ECF No. 82-1. Indeed, the recent hearings have

shifted away entirely from the underlying legal theories in this case, and have morphed into policy



                                                  4
         Case 1:20-cv-02262-EGS Document 83 Filed 11/01/20 Page 5 of 5




sessions whereby Plaintiffs simply brainstorm new postal reforms that they believe would be

beneficial for mail processing without the benefit of the expertise possessed by those who manage

the operations of the Postal Service. Thus, the Court cannot and should not enter an injunction

concerning the facets of USPS policy covered by the Proposed Order.

       For these reasons, the Court should allow USPS sufficient time to vet the Proposed Order

before the Court issues this order and risks imposing significant burdens on USPS that could

jeopardize Election Mail processing to the detriment of the voting public. USPS will be prepared

to discuss the Proposed Order during the November 1, 2020 hearing.




 Dated: November 1, 2020                            Respectfully submitted,

                                                    JEFFREY BOSSERT CLARK
                                                    Acting Assistant Attorney General

                                                    ERIC WOMACK
                                                    Assistant Branch Director
                                                    Federal Programs Branch

                                                    /s/ Kuntal Cholera
                                                    JOSEPH BORSON
                                                    KUNTAL V. CHOLERA
                                                    Trial Attorney
                                                    U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street, NW
                                                    Washington, D.C. 20005
                                                    Telephone: (202) 305-8645
                                                    E-mail: Kuntal.cholera@usdoj.gov

                                                    Attorneys for Defendants




                                               5
